Bkoyles, C. J.
1. Where a petition for certiorari is not filed in the office of the clerk of the superior court within three months after the rendition of the judgment complained of, the petition is void and must be dismissed on motion. Kirkland v. Luke, 30 Ga. App. 203 (1, 3) (117 S. E. 259), and citations.
2. It appearing that the writ of error in this case must have been prosecuted for the purpose of delay only, the request of the defendant in error, that ten per cent, damages be awarded him, is granted.

Judgment affirmed, with damages.


Luke and Bloodworth, JJ., coneur.